

Exhibit 10.11










Summary of Cash Bonus Plan






The Compensation Committee of the Board of Directors of First Defiance Financial
Corp. (“First Defiance”) administers First Defiance’s annual cash bonus plan for
officers of First Defiance and its subsidiary, First Federal Bank of the
Midwest.  The annual cash bonus paid to officers is based on First Defiance’s
annual performance as measured by four key performance measures: earnings per
share, growth in revenue, return on average equity and return on average
assets.  In determining the amount of cash bonus to be awarded, each of the
target measures is assigned a weighting factor: 50% for earnings per share
and  20% for revenue growth, 20% for return on average equity and 10% for return
on average assets.


           Within each of these four components, there are threshold, target and
maximum goals. Performance below the threshold results in no payout for that
component.  Performance at the threshold level results in a 50% payout of that
component.  Performance at the target level results in a 100% payout of that
component.  Performance at or above the maximum goal results in a 150% payout of
that component.  Exact payout percentages for payouts within the 50% to 150%
range are calculated based on actual results.  The payout percentage achieved
for each component is then multiplied by the weighting factor (50%, 20%, or 10%)
and those four components are added together to determine the percentage of
potential bonus that will be paid.


           This payout percentage is then applied to the bonus potential for
each officer.  The Chief Executive Officer has a potential bonus equal to 45% of
his base salary, the Chief Financial Officer, the President of First Federal
Bank and the Market Area Presidents of First Federal Bank each have a potential
bonus equal to 35% of base salary. Other officers with the rank of Executive
Vice President have a potential bonus equal to 30% of base salary.  Other
officers with the rank of Senior Vice President have bonus potential ranging
between 20% and 30% of base salary depending upon the officer’s level of
responsibility.
 
 
